  Case: 4:21-cv-00287-AGF Doc. #: 39 Filed: 07/30/21 Page: 1 of 2 PageID #: 941



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION




 THE STATE OF MISSOURI, et al.,

                      Plaintiffs,

                v.                                       Case No. 4:21-cv-00287-AGF

 JOSEPH R. BIDEN, JR., in his official
 capacity as President of the United States,
 et al.,

                      Defendants.



                                     DEFENDANTS’ NOTICE
         Pursuant to the Court’s Order of July 26, 2021, ECF No. 38, Defendants “advis[e] the Court”

that “they agree to permit the Court to livestream audio” of the forthcoming argument in the

above-captioned matter “on the Court’s YouTube channel, pursuant to the United States Judicial

Conference’s pilot program permitting certain district courts to livestream audio of proceedings in

civil cases of public interest with the consent of the parties.”

         In addition, Defendants respectfully notify the Court that the argument date set by the Court

(August 20, 2021) presents a scheduling conflict for undersigned counsel for Defendants. The parties

are conferring regarding alternative dates, and will advise the Court promptly regarding their

availability.
Case: 4:21-cv-00287-AGF Doc. #: 39 Filed: 07/30/21 Page: 2 of 2 PageID #: 942



    Dated: July 30, 2021                  Respectfully submitted,

                                          BRIAN M. BOYNTON
                                          Acting Assistant Attorney General

                                          SAYLER A. FLEMING
                                          United States Attorney

                                          ERIC WOMACK
                                          Assistant Branch Director
                                          Federal Programs Branch

                                          /s/ Stephen M. Pezzi_
                                          STEPHEN M. PEZZI, #84311 (VA)
                                          CODY T. KNAPP, #5715438 (NY)
                                          Trial Attorneys
                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street NW
                                          Washington, DC 20005
                                          Phone: (202) 305-8576
                                          Email: stephen.pezzi@usdoj.gov
                                          Email: cody.t.knapp@usdoj.gov

                                          Attorneys for Defendants




                                      2
